It is suggested, among other things, upon application for rehearing, that the opinion in this case is inaccurate in stating that this is the "third appeal in this case." We concede that this criticism, while hypercritical, is technically correct, as the parties were not identical in the case as reported in 206 Ala. 284, 89 So. 562. But it did contain facts and involve questions relative to the same subject-matter and which were pertinent to the final decree in the present case.
After a careful consideration of the application, we are still of the opinion that the decree of the trial court is correct.
Application for rehearing overruled.
SOMERVILLE, THOMAS, and BOULDIN, JJ., concur.